On Application eor a Rehearing and Amendment oe Judgment.
We have given due attention to the application for a rehearing in behalf of Mrs. Bothick, and to the brief in its support; but have not been convinced that our previous decree is erroneous. We must therefore adhere to it.
On the other hand, it is urged that the judgment annulling the appointment of Mrs. Bothick should have gone further, and that James W. Bothick, a son of the interdicted, should, agreeably to the wish of the other children, have been appointed by this court curator to his father.
In the original opinion it is distinctly stated that the appointment of a curator to an interdicted person is dative unless in the case of that of the husband to the wife, which is legal, and can not be conferred without the recommendation of a family meeting.
What is law when the wife is concerned, is likewise law when others are likewise interested; particularly is such the case where •the wife concurrently claims the curatorship.
It is clear that she can not be excluded from it merely because a *553son of the interdicted, who is acceptable to the other children, claims the appointment.
Both applications, and any other which may be made, must be submitted to the same family meeting, whose duty it will be to recommend the best fitted and most proper person to take charge of the person and property of the interdicted. The judge will next have to act on the recommendation in the exercise of his sound legal discretion.
We are not presently concerned with the apprehended consequences in case the wife is not recommended and not appointed. It may be that she will be recommended and appointed to take charge of the person and- property of the interdicted, or merely entrusted with the custody and care of his person, under the wise and humane-provisions of the law, if applied in such doleful circumstances, by the-the family meeting in the discharge of their duty. Both applications, are refused.